'.DISSENTING OPINION
' By'HORNBECK, J.
This is not an action based on the failure of the city to remove an unusual and dangerous amount of snow and ice which had accumulated by the action of the elements. The cases defining the duty of the city in that situation have no application to this case. The obligation enjoined upon the plaintiff in Taphorn v. Cincinnati, 96 Oh Ap 454 and Republic Light and Furniture Co. v. Cincinnati, 97 Oh Ap 532, is not of practical application in this case and, if charged by the trial judge, might result as did the giving of the instructions in Jones v. Village of Girard, 111 Oh St 258.
As no error is assigned to the charge of the court, we may assume that the jury was properly instructed as to the obligation and duty of the respective parties. Thus, all of the material issues were factual which the jury within its province had the right to and did resolve in favor of the plaintiff.
The jury must have found that the city negligently created the continuous high ridge of snow, leaving or making no openings from the street to the sidewalk, which caused the plaintiff to fall. That, considering the season of the year, the 28th of December, and weather conditions which were to be expected and had obtained for some time, the city should have known and therefore had notice, that the snow might thaw and freeze and cause the piles to become more hazardouá. Taylor v. Cincinnati, 3rd syl., 143 Oh St 427, and opinion, at page 445; that plaintiff had to go over or through the banked snow and ice to reach her home; that no safer way was shown; that plaintiff as one of the public, in the pursuit of her business was not required, in the exercise of ordinary care, to reach her home before dark and that under all the circumstances including the darkness, which at the intersection where she alighted was unusual, she did not have full appreciation of the dangerous condition in the street and that she exercised due care for her own safety.
Although there was sharp conflict in the testimony as to practically all of the issues except that plaintiff fell and was injured, there is on this appeal but the one determinative question, the weight of the evidence. The verdict and judgment are not manifestly against the weight of the evidence. The judgment should be affirmed.